DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                         MINH ANH PHAM,

                            Appellant,

                                v.

             AMERICAN CREDIT ACCEPTANCE, LLC,

                            Appellee.


                          No. 2D20-3140


                       September 17, 2021

Appeal from the County Court for Pinellas County; Edwin Jagger,
Judge.

Minh Anh Pham, pro se.

Armando Nozzolillo and Michael S. Waskiewicz of Burr & Forman
LLP, Jacksonville, for Appellee.


PER CURIAM.

     Affirmed.


NORTHCUTT, CASANUEVA, and LABRIT, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2